In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-18-00122-CR &
                   06-18-00123-CR



        RAY CHARLES HAWKINS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 7th District Court
                  Smith County, Texas
      Trial Court Nos. 007-1532-17 & 007-1533-17




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                     ORDER

            Appellant Ray Charles Hawkins was convicted of aggravated assault against a public

servant and evading arrest/detention with a vehicle and was sentenced to fifty years’ incarceration.

Hawkins appealed from those convictions and the resulting sentences. On September 14, 2018,

Hawkins’ court-appointed appellate counsel, James Huggler, Jr., filed an Anders 1 brief, and on

September 27, 2018, Hawkins filed a pro se motion for access to the appellate record for purposes

of preparing a response to his counsel’s Anders brief. Under Kelly v. State, 2 we are now required

to enter an order specifying the procedure to be followed to ensure Hawkins’ access to the record.

            To ensure that Hawkins receives a complete copy of the appellate record in a timely

manner, we hereby order our clerk’s office to provide a complete copy of the appellate record, in

electronic format, to Hawkins care of the C.T. Terrell Unit Law Library. Allowing ten days for

that record to be delivered to Hawkins and giving Hawkins thirty days to prepare his pro se

response, we hereby set November 13, 2018, as the deadline for Hawkins to file his pro se response

to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT

    DATE:           October 4, 2018




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

                                                          2
3